In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Huttner, J.), dated January 7, 2003, which denied their motion to vacate a decision of the same court dated September 30^2002.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order denying a motion to vacate a decision (see Matter of Colonial Penn Ins. Co. v Culley, 144 AD2d 363 [1988]). Santucci, J.P., Goldstein, Schmidt and Cozier, JJ., concur.